Citation Nr: 0916295	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1948 to April 1952.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran 
disagreed with the RO's decision and perfected this appeal.  
Original jurisdiction now resides in the RO in Oakland, 
California.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran currently has PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for 
PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 24, 2003, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA hospitals, and the Social 
Security Administration (SSA).  The Veteran was also advised 
in the letter that a VA examination would be provided if 
necessary to decide his claim.  With respect to private 
treatment records, the December 2003 letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence, to include private treatment records.  

The December 2003 letter further emphasized: "You must give 
us enough information about these records so that we can 
request them from the agency or person that has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  See the December 2003 VCAA letter, 
page 1.  

The Veteran was provided with the "give us everything you've 
got" requirement formerly contained in 38 C.F.R. § 3.159(b) 
in a VCAA letter dated March 20, 2006, page 2.  However, the 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008] among other 
things removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the March 20, 2006 letter from the RO.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in February 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 VCAA 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
readjudicated in the June 2006 and March 2008 supplemental 
statements of the case (SSOCs), after the Veteran submitted 
more evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice, and presented 
testimony before the undersigned Veterans Law Judge in March 
2009.  The Board accordingly finds that there is no prejudice 
to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records,  VA and private treatment records, 
and SSA records have been associated with the claims folder.  

The Veteran submitted a stressor statement [incorporated into 
the claims file in August 2003].  However, it was determined 
by formal finding of the RO that there was "not enough 
evidence of record to corroborate any stressful event" and 
the evidence submitted was "insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC) . . . 
."  See a March 4, 2008 VA Memorandum.

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
PTSD claim, and that medical opinions regarding the etiology 
of the claimed disability has not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary with respect to this 
issue.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.
As will be discussed below, there is no medical evidence of 
record showing that the Veteran currently has PTSD.  The 
record is missing critical evidence of a current disability 
or persistent or recurrent symptoms of a disability, McLendon 
element (1), and the Veteran's claim is being denied on that 
basis.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of a PTSD diagnosis. 

Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims, and he testified before the undersigned 
Veterans Law Judge in March 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.             38 C.F.R. § 3.304(f) 
(2008).  

Analysis

With respect to element (1), current diagnosis, no medical 
evidence in the record on appeal indicates the Veteran 
currently has PTSD.  

The Veteran has presented no medical evidence indicating a 
current PTSD diagnosis.  In particular, there are no post-
service outpatient treatment or other medical records which 
document the claimed disability.  

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.                  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

To the extent that the Veteran himself believes that he 
currently has PTSD, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]; see also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  The Veteran's statements offered in 
support of his PTSD claim are not competent medical evidence 
and do not serve to establish the existence of a current 
disability. 

In the absence of PTSD, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Element (1) of 38 C.F.R. § 
3.304(f) has not been met, and the Veteran's claim fails on 
this basis alone.

The Board adds that, as alluded  to above, the Veteran's 
stressor (being threatened with physical harm while on 
liberty in Shanghai, China over a half century ago) is not 
amenable to verification.  The Veteran did not serve in 
combat.  Element (2) of 38 C.F.R. § 3.304(f) is therefore not 
met.  Since elements (1) and (2) are not satisfied, it is 
obvious that element (3), nexus, cannot be.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


